Case 1:16-cv-05703-RJD-RLM Document 208 Filed 05/10/19 Page 1 of 1 PageID #: 3157




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                      X
    LERAN PIERCE,

                          Plaintiff,

           against                                        Civil Action No.I6-5703-RJD

    CITY OF NEW YORK et al..

                          Defendants.



    IT IS HEREBY ORDERED that Daniela Nanau and Gregory Antollino, two attorneys who are
    members of the Bar of this Court, are authorized to bring Personal Electronic Device(s) and/or the
    General Purpose Computing Device(s)(collectively,"Devices") listed below into the Courthouse
    for use in the trial in the above- captioned action:

    Each attorney may bring into the courthouse their own cell phone, laptop computer and/or iPad
    computer.

    The dates for which such authorization is provided are Monday, May 13,2019 to Thursday, May
    16,2019.

    SO ORDERE


    Dated; 5// D
                                         s/ Raymond J. Dearie

                                                    . Dearie^United States District Court
